Kane, J.
Appeal from a decision of the Workers' Compensation Board, filed July 19, 2005, which, inter alia, ruled that claimant did not sustain an accidental injury in the course of her employment and denied her claim for workers’ compensation benefits.
Claimant sought workers’ compensation benefits alleging various respiratory problems after being exposed to second-hand smoke at her workplace. The Workers’ Compensation Board ultimately disallowed the claim prompting the instant appeal by claimant. We have considered each of claimant’s arguments as set forth in her pro se brief and find them to be unavailing. Mindful that “it is not this Court’s function ‘to second-guess the Board’s resolution of factual and credibility issues’ ” (Matter of Little v Gaines Elec. Contr., 36 AD3d 1056, 1057 [2007], quoting Matter of Gibson v Carrier Corp., 307 AD2d 616, 618 [2003]), our review of the record satisfies us that the Board’s decision is supported by the requisite substantial evidence (see Matter of Rivas v Waldman, 37 AD3d 916, 917 [2007]). Accordingly, the decision will not be disturbed.
Mercure, J.P., Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs. [As amended by unpublished order entered Sept. 6, 2007.]